EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. David Mattheis on 03/21/22.
The application has been amended as follows: 
1] CANCEL claims 14-20.

Allowable Subject Matter
Claims 1, 5, 7, 8, 10, 11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “a first source-drain region disposed above a semiconductor substrate, the first source-drain region having a first cross-sectional profile comprising an upper surface, a lower surface parallel to the upper surface, a first angled surface proceeding from the lower surface, wherein the first angled surface _is not orthogonal to either the upper or lower surfaces, a second angled surface which is also not orthogonal to either the upper or lower surfaces, and a surface disposed in opposition to the first and second angled surfaces as well as orthogonally to the upper and lower surfaces, this surface connecting the upper and lower surfaces; a dual fin device, the dual fin device comprising a second source-drain region disposed beneath the dual device fins; the second source-drain region having a second cross-sectional profile, wherein the second cross-sectional profile comprises an upper surface, a lower surface parallel to the upper surface, a first angled surface proceeding from the lower surface, wherein the first angled surface is not orthogonal to either the upper or lower surfaces, a second angled surface which is also not orthogonal to either the upper or lower surfaces”; and of claim 8 stating “a first source-drain region disposed above a semiconductor substrate, the first source-drain region having a first cross-sectional profile comprising an upper surface, a lower surface parallel to the upper surface, a first angled surface proceeding from the lower surface, wherein the first angled surface is not orthogonal to either the upper or lower surfaces, a second angled surface which is also not orthogonal to either the upper or lower surfaces, and a surface disposed in opposition to the first and second angled surfaces as well as orthogonally to the upper and lower surfaces, this surface connecting the upper and lower surfaces; a pair of second semiconductor channels disposed above the second source-drain region”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894